Title: [Diary entry: 10 November 1787]
From: Washington, George
To: 

Saturday 10th. Thermometer at 44 in the Morning—54 at Noon and 52 at Night. The morning was mild & pleasant with the Wind at South. About 5 oclock it thundered & began to rain which it continued to do more or less till 10 oclock at Night. Went again on the business I quitted yesterday without finishing it. Passed by the Ferry, Frenchs and Dogue run, and returned by Muddy hole. At the Ferry the Plows were at work as usual and the other hands were digging Potatoes. At Frenchs they were employed as yesterday but were ordered to remove the trash out of the wet part of the Meadow (that had been grubbed) before it got wet. At Dogue run only 2 plows were at work—the other hands digging Potatoes.  At Muddy hole all were digging Potatoes. On my return home found the Widow Graham and her daughter here who stayed all Night.